19-10747-shl   Doc 88   Filed 05/24/19    Entered 05/24/19 13:51:05   Main Document
                                         Pg 1 of 11
19-10747-shl   Doc 88   Filed 05/24/19    Entered 05/24/19 13:51:05   Main Document
                                         Pg 2 of 11
19-10747-shl   Doc 88   Filed 05/24/19    Entered 05/24/19 13:51:05   Main Document
                                         Pg 3 of 11
19-10747-shl   Doc 88   Filed 05/24/19    Entered 05/24/19 13:51:05   Main Document
                                         Pg 4 of 11
19-10747-shl   Doc 88   Filed 05/24/19    Entered 05/24/19 13:51:05   Main Document
                                         Pg 5 of 11
19-10747-shl   Doc 88   Filed 05/24/19    Entered 05/24/19 13:51:05   Main Document
                                         Pg 6 of 11
19-10747-shl   Doc 88   Filed 05/24/19    Entered 05/24/19 13:51:05   Main Document
                                         Pg 7 of 11
19-10747-shl   Doc 88   Filed 05/24/19    Entered 05/24/19 13:51:05   Main Document
                                         Pg 8 of 11
19-10747-shl   Doc 88   Filed 05/24/19    Entered 05/24/19 13:51:05   Main Document
                                         Pg 9 of 11
19-10747-shl   Doc 88   Filed 05/24/19     Entered 05/24/19 13:51:05   Main Document
                                         Pg 10 of 11
19-10747-shl   Doc 88   Filed 05/24/19     Entered 05/24/19 13:51:05   Main Document
                                         Pg 11 of 11
